               DISTRICT COURT OF THE VIRGIN ISLANDS
               DIVISION OF ST. THOMAS AND ST. JOHN

KEVIN SULLIVAN,                  )
                                 )
               Plaintiff,        )
                                 )
               v.                )      Civil No. 2016-21
                                 )
CHRISTINE SABHARWAL, KIWI LUXURY )
PROPERTIES, LLC,                 )
                                 )
               Defendants.       )
                                 )

ATTORNEYS:

Samuel H. Hall, Jr.
Hall & Griffith, P.C.
St. Thomas, U.S.V.I.
     For Kevin Sullivan,

Matthew J. Duensing
Stryker, Duensing, Casner & Dollison
St. Thomas, U.S.V.I.
     For Christine Sabharwal and Kiwi Luxury Properties, LLC.



                                ORDER

GÓMEZ, J.

      Before the Court is the motion of Christine Sabharwal for

summary judgment.

                    I. FACTUAL AND PROCEDURAL HISTORY

      Kiwi Luxury Properties, LLC, (“Kiwi”) is a limited

liability company organized under the laws of the U.S. Virgin

Islands. The only members of Kiwi are Christine Sabharwal

(“Sabharwal”) and her husband, Hemant Sabharwal. Sabharwal is
Sullivan v. Sabharwal, et al.
Civil No. 2016-21
Order
Page 2

the managing member of Kiwi. Kiwi owns a villa (the “Villa”) on

St. John, U.S. Virgin Islands. Kiwi rents the Villa for short-

term vacation rentals.

      On or about August 10, 2014, the Villa had an elevated

patio with an adjacent pool. The patio had no railing. The patio

overlooks a steep hillside, which is arranged in a series of

terraces. Several potted plants were positioned along the edge

of the patio in front of the drop off.

      For the week beginning on August 8, 2014, Betsy M. McMahon

(“McMahon”) rented the Villa from Kiwi. On August 10, 2014,

Kevin Sullivan (“Sullivan”) visited the Villa. During his visit,

Sullivan slipped and fell from the patio and rolled down the

terraced hill, injuring his back.

      On February 24, 2016, Sullivan filed a complaint in this

Court against Sabharwal and Kiwi generally alleging negligence.

Sullivan subsequently filed an amended complaint and a second

amended complaint.

      On July 30, 2018, Sabharwal moved for partial summary

judgment. Sabharwal argues that, “as a managing member of Kiki,

[she] is shielded from individual liability and cannot be held

personally liable for the torts and liabilities of Kiwi,

pursuant to 13 V.I.C. § 1303.” ECF No. 135 at 2.
Sullivan v. Sabharwal, et al.
Civil No. 2016-21
Order
Page 3

                                II.   DISCUSSION

      Summary judgment is appropriate if “the pleadings, the

discovery and disclosure materials on file, and any affidavits

show that there is no genuine issue as to any material fact and

that the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(c); see also Hersh v. Allen Products Co., 789

F.2d 230, 232 (3d Cir. 1986).

      The movant has the initial burden of showing there is no

genuine issue of material fact, but once this burden is met it

shifts to the non-moving party to establish specific facts

showing there is a genuine issue for trial. Gans v. Mundy, 762

F.2d 338, 342 (3d Cir. 1985). The non-moving party “may not rest

upon mere allegations, general denials, or . . . vague

statements.” Quiroga v. Hasbro, Inc., 934 F.2d 497, 500 (3d Cir.

1991). “[T]here is no issue for trial unless there is sufficient

evidence favoring the non-moving party for a jury to return a

verdict for that party.” Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 249 (1986).

      “[A]t the summary judgment stage the judge's function is

not himself to weigh the evidence and determine the truth of the

matter but to determine whether there is a genuine issue for

trial.” Id. In making this determination, this Court draws all
Sullivan v. Sabharwal, et al.
Civil No. 2016-21
Order
Page 4

reasonable inferences in favor of the non-moving party. See Bd.

of Educ. v. Earls, 536 U.S. 822, 850 (2002); see also Armbruster

v. Unisys Corp., 32 F.3d 768, 777 (3d Cir. 1994).

                                III. ANALYSIS

      To recover on a negligence claim under Virgin Islands law,

a plaintiff must prove four elements: (1) duty; (2) breach of

duty; (3) causation; and (4) damages. White v. Spenceley Realty,

LLC, 53 V.I. 666, 673 (2010) (citing Restatement (Second) of

Torts § 281 (1965)). Sabharwal does not contest damages or

causation. Rather, Sabharwal asserts that she did not owe

Sullivan a duty, and if she did, that she did not breach that

duty.

      In the Virgin Islands, landowners owe all entrants a duty

to exercise reasonable care to avoid foreseeable harm. See

Machado v. Yacht-Haven U.S.V.I., LLC, 61 V.I. 373, 386 (2014)

(explaining that, “in all premises liability actions,” “the

foreseeability of harm is the touchstone of the existence of a

land possessor’s duty of reasonable or ordinary care”

(alterations and internal quotation marks omitted)).


      A. Sabharwal’s Duty


      Sabharwal asserts that she is entitled to summary judgment

because her role in Kiwi was limited to “arranging short term
Sullivan v. Sabharwal, et al.
Civil No. 2016-21
Order
Page 5

rentals of the Villa.” See ECF No. 135 at 5. Sabharwal asserts

that any failure to correct or otherwise warn against a danger

associated with the railing-less patio “ar[o]se solely through

Sabharwal’s alleged inaction in her capacity as managing member

of Kiwi.” See id. at 6.

      Section 1303, title 13, of the Virgin Islands Code

(“Section 1303”) provides, in relevant part, that

        the debts, obligations, and liabilities of a limited
        liability company [(“LLC”)], whether arising in
        contract, tort, or otherwise, are solely the debts,
        obligations, and liabilities of the company. A
        member or manager is not personally liable for a
        debt, obligation, or liability of the company solely
        by reason of being or acting as a member or manager.

13 V.I.C. § 1303(a). As this Court has previously explained, a

member of an LLC cannot be held liable for the LLC’s torts

“solely by reason of action as a member of [the LLC].”

Stotesbury v. Pirate Duck Adventure, LLC, No. 3:11-CV-00018,

2011 WL 3843927, at *6 (D.V.I. Aug. 30, 2011). Section 1303 does

not, however, “insulate [a member] against any tortious conduct

in which he personally participated on behalf of the company.”

Id. Accordingly, Sabharwal cannot be held vicariously liable for

Kiwi’s torts merely because Sabharwal is a member of Kiwi.

Sabharwal may, however, be liable for her conduct while acting

on behalf of Kiwi.
Sullivan v. Sabharwal, et al.
Civil No. 2016-21
Order
Page 6

      In support of her motion for summary judgment, Sabharwal

directs the Court to Sabharwal’s answers to interrogatories from

Sullivan. In her interrogatory answers, Sabharwal states that

Kiwi is an LLC and that Sabharwal was a member of Kiwi at the

time of the accident. Sullivan’s interrogatory answers also

indicate that Sabharwal’s role in Kiwi at the time of the

accident was limited to arranging short term rentals at the

Villa. Sabharwal also directs the Court to Kiwi’s articles of

organization, which list Sabharwal as a member of Kiwi. Further,

Kiwi’s articles of organization do not hold its members

personally liable for Kiwi’s liabilities. Finally, Sabharwal

directs the Court to a warranty deed indicating that Kiwi was

the sole owner of the Villa at the time of the accident.

      Section 354 of the Restatement (Second) of Agency provides:

            An agent who, by promise or otherwise,
            undertakes to act for his principal under such
            circumstances that some action is necessary
            for the protection of the person or tangible
            things of another, is subject to liability to
            the other for physical harm to him or to his
            things caused by the reliance of the principal
            or of the other upon his undertaking and his
            subsequent unexcused failure to act, if such
            failure creates an unreasonable risk of harm
            to him and the agent should so realize.

Restatement (Second) of Agency § 354 (1958); cf. Stotesbury,

2011 WL 3843927, at *6 (examining agency principals to determine
Sullivan v. Sabharwal, et al.
Civil No. 2016-21
Order
Page 7

liability of LLC member). Similarly, the Restatement (Third) of

Agency provides:

        An agent is subject to liability to a third party
        harmed by the agent's tortious conduct. Unless an
        applicable statute provides otherwise, an actor
        remains subject to liability although the actor acts
        as an agent or an employee, with actual or apparent
        authority, or within the scope of employment.

Restatement (Third) Of Agency § 7.01 (2006). The Restatement

(Third) of agency elaborates that “[a]n agent is subject to tort

liability to a third party harmed by the agent's conduct only

when the agent's conduct breaches a duty that the agent owes to

the third party.” Restatement (Third) Of Agency § 7.02 (2006).

      Sabharwal has adduced evidence indicating that she does not

own the Villa. Sabharwal has also adduced evidence indicating

that her sole duty with respect to the property was arranging

rentals and that she had no duty with respect to inspection,

maintenance, or safety of the Villa. As such, Sabharwal has

carried her burden of demonstrating that there is no genuine

dispute of material fact that she (1) did not owe Sullivan a

duty as a landowner; and (2) did not owe Sullivan duty that

arose from her responsibilities to Kiwi with respect to the

condition of the Villa’s patio.

      In opposition to Sabharwal’s motion for summary judgment,

Sullivan has adduced evidence that Sabharwal acted in a more
Sullivan v. Sabharwal, et al.
Civil No. 2016-21
Order
Page 8

wide-ranging capacity than merely arranging rentals. Sabharwal

also assumed several other duties as a Kiwi member. For

instance, Sabharwal indicated that she and her husband “hire a

number of persons to maintain and tend to the [Villa].” See ECF

No. 134, Exh. 2 at 10.

      During her deposition, Sabharwal stated that she was also

in a position to authorize those contractors to purchase

materials needed for improvements and maintenance of the Villa

and was responsible for the paying for the materials or

reimbursing the contractors. Sabharwal was responsible for

supervising contractors, a responsibility she largely delegated

to the Villa’s “property manager.” See ECF No. 139, Exh. 5 at

22:14. The property manager’s duties were to “make sure . . .

[the Villa] was kept in good shape” and that “people were doing

their job.” See id. at 23:10-12. Sabharwal did not meet guests

when they arrived at the Villa, but she had the property manager

do so. Sabharwal did not instruct the property manager what to

say to guests when they arrive, but he was authorized to and did

give the guests various warnings, such as “[n]ot to leave the[]

doors open because the wind might make the glass break.” See id.

at 28:25-29:1.

      Sabharwal occasionally goes to the Villa to “look around to

see if things look safe.” See id. at 52:24-53:2. She never asked
Sullivan v. Sabharwal, et al.
Civil No. 2016-21
Order
Page 9

anyone to “do an inspection to determine whether [the Villa] was

in compliance with the building code.” See id. at 54:1-10.

However, an insurance inspector visits the Villa every year and

inspects the property for her insurance carrier, and

occasionally “make[s] recommendations for the property.” See id.

at 27:15-18. Sabharwal “assume[d] that [the insurance inspector

determines building code compliance] for [Sabharwal] when [she]

renew[s] for [her] insurance policy every year.” See id. at

54:5-7.

      Sabharwal occasionally “walked onto the pool area onto the

verandas” to “look for dangers.” See id. at 69:6-8. When asked

whether it would be “evident to [her] in walking the pool area

that the absence of a rail would create a danger to . . . guests

. . . from [the] deck,” see id. at 69:9-11, Sabharwal responded:

“I imagine, yes, I guess,” see id. at 69:14. When asked whether

“the purpose of putting planters in front of an area where there

is no railing is to try to give some notice or at least provide

a barrier . . . to guests,” see id. at 69:15-18, Sabharwal

responded: “Yes,” see id. at

      Sabharwal asserted that she never believed the open patio

presented a danger. She averred that “if [she] did, [she] would

have put up a rail if [she thought] that was even a

possibility.” See id. at 70:19-21. Sabharwal further asserted
Sullivan v. Sabharwal, et al.
Civil No. 2016-21
Order
Page 10

that she was now “planning to put a railing up.” See id. at

73:9.

      The evidence adduced by Sullivan indicates that Sabharwal

undertook to inspect the Villa for dangerous conditions and that

she had the authority to remedy conditions she believed posed a

danger. Sabharwal had a duty to fulfill this function in a

manner that avoided “unreasonable risk of harm” to the Villa’s

guests. See Restatement (Second) Agency § 354. Essentially,

Sabharwal assumed responsibility for Kiwi’s duty to exercise

reasonable care to avoid foreseeable harm to the Villa’s guests.


      B. Breach of Duty to Exercise Reasonable Care


      Sabharwal first argues that she did not know the patio was

a dangerous condition. In support of this argument, Sabharwal

has provided evidence that (1) during the time Sabharwal was

involved with renting out the Villa, there was never an accident

on the patio    before Sullivan’s fall; and (2) Kiwi’s insurance

company inspected the Villa annually and never recommended that

a railing be installed along the patio.

      A property owner must have knowledge or notice of a

dangerous condition to be in breach of its duty of reasonable

care. See Rymer v. Kmart Corp., No. CV 2017-0010, 2018 WL

461388, at *2 (V.I. Jan. 18, 2018). Notice may be actual or
Sullivan v. Sabharwal, et al.
Civil No. 2016-21
Order
Page 11

constructive. Id. While notice can be shown with evidence of

past accidents, “that is not the only way to support a finding

of notice for the purposes of premises liability.” Machado v.

Yacht Haven U.S.V.I., LLC, No. S.CT.CIV. 2012-0137, 2014 WL

5282116, at *8 (V.I. Oct. 16, 2014) (citations omitted). Notice

may also be shown “through evidence that the condition persisted

over a long enough period of time that the [land]owner should

have become aware of it through the exercise of reasonable

care.” Id.

      It is undisputed that during the time Sabharwal was

involved with renting the Villa she had actual knowledge that

the patio lacked a railing. A review of the relevant case law

reveals relatively few negligence actions involving falls

elevated platforms that lacked a railing. But see, e.g., Brazen

v. Brazzon, No. 50293, 1986 WL 3233, at *1 (Ohio Ct. App. Mar.

13, 1986). There are, however, a great many negligence actions

involving falls from elevated platforms featuring a railing that

gave way when the plaintiff fell against it. See, e.g., Baer v.

De Kay, 62 Ohio App. 445, 449 (1939) (“It is entirely reasonable

to assume that tenants and occupants of the premises. . . may

and will come in contact with [the railing], intentionally, or

by accident by slipping or stumbling; and reasonable care must

be exercised to have it fairly safe for reasonably anticipated
Sullivan v. Sabharwal, et al.
Civil No. 2016-21
Order
Page 12

uses.”). In this light, the Court finds that a reasonable jury

could conclude that it is foreseeable that someone could fall

from an elevated patio in a vacation home that is not protected

by a railing if no alternative protective measures were taken.

      Sabharwal next argues that she acted reasonably by

providing McMahon two warnings when McMahon rented the Villa.

First, in the rental agreement, which provided in relevant part

that “[t]he pool is located below the main villa and is not

protected by a fence. As part of the pool has an ‘infinity edge’

– there is no sitting or standing on the pool wall. The pool is

elevated and a fall from this area could cause injury.” See ECF

No. 134, Exh. 6 at 2. The rental agreement also featured a

purported liability waiver, which provided in relevant part:

        WAIVER OF LIABILITY for pool, herein called special
        feature. The Renter understands that there are
        special risks that may be involved in using the
        special feature, as well as using other areas of the
        villa, in particular, the Renter understands that
        there are potential dangers that the special feature
        may present to children who are not carefully
        supervised as well as the danger to any person using
        the special feature, or if a person has health risks
        or if a person uses the special feature while
        intoxicated or using any kind of drugs or medication.

Id. at 4. Second, an email Sabharwal sent to McMahon before the

start of the rental period warned: “DO NOT sit or stand on the

pool edge. The pool area is raised with an infinity edge and a

fall could cause serious injury.” See ECF No. 134, Exh. 7 at 2.
Sullivan v. Sabharwal, et al.
Civil No. 2016-21
Order
Page 13

      As an initial matter, these warnings appear to be cabined

to “the pool.” Though adjacent to the pool, the patio is not a

pool. More significantly, “questions of whether [a defendant]

acted reasonably” are generally “not appropriate for a court to

determine at the summary judgment stage.” See Perez v. Ritz-

Carlton (Virgin Islands), Inc., No. SCTCIV20110050, 2013 WL

4442434, at *6 (V.I. Aug. 14, 2013). Rather, the determination

of reasonableness is a question of fact that should usually be

decided by a jury. See id. Here, a reasonable jury could

conclude that the warnings given by Sabharwal to McMahon were

insufficient and that Sabharwal failed to exercise reasonable

care to protect guests from the dangers occasioned by the patio.

Cf. Bader v. United Orthodox Synagogue, 148 Conn. 449, 454

(Conn. 1961) (“Expert testimony was not required to support the

claim of the plaintiff that the absence of a proper or suitable

porch railing was a structural defect and therefore constituted

corporate negligence.”); Blanchard v. Soc'y for the Pres. of New

England Antiquities, No. 20013113C, 2002 WL 31680636, at *2

(Mass. Super. Oct. 21, 2002) (holding that, where plaintiff fell

from “landing area” that lacked railings and was four feet above

ground, “the issue of whether [defendant] exercised reasonable

care in maintaining the [property]   . . . is properly one for

the jury”).
Sullivan v. Sabharwal, et al.
Civil No. 2016-21
Order
Page 14

      The premises considered, it is hereby

      ORDERED that the motion for summary judgment docketed at

ECF Number 133 is DENIED.


                                    S\
                                         Curtis V. Gómez
                                         District Judge
